December 22, 2015




                                 JUDGMENT

                 The Fourteenth Court of Appeals
                     CHRISTINA DE LA TORRE, Appellant

NO. 14-15-00874-CV                          V.

                      AAG PROPERTIES, INC., Appellee
                     ________________________________

       This cause, an interlocutory permissive appeal from a summary judgment
order in favor of appellee, AAG Properties, Inc., signed September 29, 2015, was
heard on the transcript of the record. The record shows that the requirements for a
permissive appeal pursuant to Section 51.014 of the Texas Civil Practice and
Remedies Code have not been satisfied. Accordingly, we deny application and
DISMISS the appeal.

      We order appellant, Christina De La Torre, to pay all costs incurred in this
appeal.
      We further order this decision certified below for observance.